Citation Nr: 1041636	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	B. G. A., Agent


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from January 1941 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of special monthly pension and entitlement to 
service connection for tinnitus have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.

The Veteran's claim was previously before the Board and remanded 
in August 2010.  The remand indicated that the Board had received 
additional evidence from the Veteran's agent pertinent to his 
claim for SMC, without submitting a waiver of initial RO review 
of the evidence.  Therefore, the claim was remanded for the RO to 
readjudicate the Veteran's claim in light of this additional 
evidence.  However, subsequent to this remand, in October 2010, 
the Veteran's agent submitted a waiver of RO consideration of the 
additional evidence that he had submitted to the Board in July 
2010.  As such, the reason for the August 2010 remand is now 
moot.  Therefore, while the RO did not readjudicate the Veteran's 
claim, the Board finds that there has still been substantial 
compliance with the Board's August 2010 remand.


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss, rating 30 
percent disabling.

2.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less, and is not 
a patient in a nursing home as a result of his service-connected 
disabilities; moreover, his service-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not render 
him vulnerable to the hazards and dangers incident to his 
environment.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation as a result of 
being housebound have not been met. 38 U.S.C.A. §§ 1114, 1502(c), 
1521(e), 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 3.350, 
3.351, 3.352 (2010).

2.  The criteria for special monthly compensation based on the 
need for the regular aid and attendance have not been met. 38 
U.S.C.A. §§ 1114, 1502(b), 1521(d), 5107 (West 2002); 38 C.F.R. 
§§ 3.23, 3.102, 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

This appeal involves a claim for SMC, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for SMC based on 
the need for aid and attendance, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The April 2009 
rating decision reflects the initial adjudication of the claim 
after issuance of this letter.  Hence, the October 2008 letter-
which meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records.  Neither the Veteran nor his agent has identified any 
evidence pertinent to the claim on appeal that is not already 
associated with the claims file.  The Board finds that no 
additional RO action to further develop the record is warranted. 

The duties imposed by the VCAA have been considered and 
satisfied.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special monthly compensation

Service connection is in effect for hearing loss, rated 30 
percent disabling.

Special monthly compensation is payable at a specified rate if 
the Veteran, as the result of service-connected disability, is in 
need of regular aid and attendance.  Need for aid and attendance 
means helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  A Veteran will be 
considered to be in need of regular aid and attendance if he or 
she is blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual  field to 5 degrees or less; if the Veteran is a 
patient in a nursing home because of mental or physical 
incapacity; or if the evidence establishes a factual need for aid 
and attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.351(b).  

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of  claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment.  "Bedridden" 
will be a proper basis for the determination.  38 C.F.R. § 
3.352(a).  

A Veteran will be found to be bedridden if the condition actually 
requires that he remain in bed, but not if he voluntarily stays 
in bed or if a physician merely recommends bed rest.  It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.  

Although a Veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, the Court has held that it is logical to 
infer there is a threshold requirement that "at  least one of 
the enumerated factors be present."  Turco v.  Brown, 9 Vet. 
App. 222, 224 (1996).  

Special Monthly Compensation-Housebound rate

To establish entitlement to special monthly compensation based on 
housebound status under 38 U.S.C.A. § 1114(s), the evidence must 
show that a Veteran has a single service-connected disability 
evaluated as 100 percent disabling and an additional service-
connected disability or disabilities evaluated as 60 percent or 
more disabling that is (are) separate and distinct from 
the 100 percent service-connected disability and involve 
different anatomical segments or bodily systems; or the Veteran 
has a single service-connected disability evaluated 
as 100 percent disabling and due solely to service-connected 
disability or disabilities, the Veteran is permanently and 
substantially confined to his or her immediate premises.  
38 C.F.R. § 3.350(i).  

At no time during the appeal period has the Veteran had a single 
service-connected disability rated 100 percent disabling.  A 
single disability rated 100 percent disabling is a threshold 
requirement, and without establishment of this requirement, the 
analysis need proceed no further.  Accordingly, as a matter of 
law, special monthly compensation at the housebound rate is not 
in order.  

Special Monthly Compensation-Regular Aid and Attendance.

Determinations as to the need for aid and attendance are factual 
in nature and must be based upon the actual requirements for 
personal assistance from others.  In making  such determinations, 
consideration is given to such  conditions as: the inability of 
the claimant to dress or  undress himself or to keep himself 
ordinarily clean and  presentable; frequent need of adjustment of 
any special  prosthetic or orthopedic appliances which by reason 
of the  particular disability cannot be done without assistance;  
inability of the claimant to feed himself through loss of  
coordination of upper extremities or through extreme  weakness; 
inability to attend to the wants of nature; or  incapacity, 
either physical or mental, which requires care or  assistance on 
a regular basis to protect the claimant from  hazards or dangers 
incident to his daily environment. 

It is not required that all of the disabling conditions 
enumerated be present before a favorable rating be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed bed 
rest for a lesser or greater portion of the day will not suffice.  
38 C.F.R. § 3.352(a).

After a careful review of the evidence the Board finds that the 
evidence shows that the Veteran does unfortunately require the 
aid and attendance of another individual to perform many of the 
activities of daily living.  The question is whether such 
assistance was required solely because of or the result of the 
service-connected disability.  On that issue, the preponderance 
of the evidence is against the Veteran's claim.

The Veteran has not contended, nor does medical evidence show, 
that he is legally blind.  An October 2009 opinion from the 
Veteran's physician, P.H., M.D., indicates that the Veteran was 
legally blind in his right eye.  However, there is no indication 
that he is legally blind in his left eye also.  Further, while he 
is confined to a nursing home, he is not confined because of 
service-connected incapacity.  The May 2010 information sheet 
provided by the nursing home indicates that the Veteran was a 
patient in the Alzheimer's unit.  There is no indication that the 
Veteran is confined to a nursing home because of his service-
connected hearing loss disability.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) (2010) are not applicable in this case, 
and may not be used to support the claim for SMC based on the 
need for regular aid and attendance of another person.  Moreover, 
the medical evidence in this case does not provide a basis for a 
finding that, due to his service-connected disability, the 
Veteran is precluded from taking care of his daily living 
activities.  Instead, the ultimate medical reason for the 
Veteran's need for aid and attendance was his nonservice-
connected dementia, depression, chronic obstructive pulmonary 
disease, and colitis.  Such was indicated on the October 2009 
opinion provided by Dr. H.

While the Veteran clearly has many nonservice-connected 
disabilities, there is no evidence that his service-connected 
hearing loss affected his ability to function independently in 
any way.  Moreover, none of the medical evidence of record 
indicates, suggests, or insinuates that the Veteran's service-
connected disability (hearing loss) is responsible for the 
Veteran seeking aid and attendance.  Insofar as there is no 
indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) 2010) were present, the claim for SMC based on the need 
for aid and attendance must be denied.


ORDER

Entitlement to special monthly compensation at the housebound 
rate is denied.

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


